DETAILED ACTION

Examiner’s Amendment/Comment 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 12/06/2021 has been entered. 

Response to Arguments

	Applicant argues again in a footnote in the Remarks filed 12/06/2021 that during the prosecution of priority application US Serial No. 15/461,469, the Office deemed that claims drawn to a method of ultrasound imaging a subject were patentably distinct, and thus subject to restriction, from claims drawn to a method for preparing lipid-encapsulated gas microspheres, as set forth in the Restriction Requirement dated April 26, 2017. The claims of the '176 application are drawn to methods of ultrasound contrast imaging a subject, while those pending in this application are drawn to a method for preparing a phospholipid suspension useful for preparing lipid-encapsulated gas microspheres. Applicant maintains that the claims of the '176 application are patentably distinct from those pending in this application, and thus the 
	These arguments remain unpersuasive for two reasons.  First, applicant has filed a terminal disclaimer over Application Number 17/325176 (“APP’176”) (see immediately below), thus applicant’s arguments are moot.  And second, the prohibition against nonstatutory double patenting rejections does not apply because the claims of the instant application and the claims of APP’176 are not consonant with the restriction requirement made by the examiner in US application no. 15/461,469, since the claims have been changed in material respects from the claims at the time the requirement was made. In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. In the instant case, the line of demarcation no longer exists as the claims of the instant application and the claims of APP’176 both contain active method steps of preparing a phospholipid solution and suspension.  See MPEP 804.01.

Terminal Disclaimer

The terminal disclaimers filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/315643 and/or 17/325176 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular calcium and/or magnesium total divalent metal cation concentration in the phospholipid solution during the preparation of the phospholipid M; and adding the liquid to a material containing gas-containing vesicles, e.g., a lyophilizate (col 3-4).  Thus, Henriksen only appreciates total divalent metal cation concentration in the aqueous solution.  The prior art provides no rationale to modify the teachings of Hui and provide a particular calcium and/or magnesium total divalent metal cation concentration in the dispersion before the addition of the aqueous solution, as required by the claims.  Further, the prior art does not appreciate more generally the significance of calcium and/or magnesium total divalent metal cation concentration when making phospholipid formulations.  Applicant discovered that high calcium and/or magnesium levels in phospholipid formulations have a deleterious effect when making lipid-encapsulated gas microspheres, in particular, the high levels cause phospholipid precipitation that remains insoluble even after mixing with aqueous solvent, rendering the formulation unusable (see Examples 2-3 and Tables 3-5 of the Specification as filed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618